Citation Nr: 1027278	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO), which denied the benefit sought on appeal.  When this case 
was previously before the Board in July 2007 and October 2008, it 
was remanded to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the claims file indicates that this claim 
requires additional development.  

The Board's July 2007 remand observed that service connection had 
been established for multiple physical disabilities.  The Board 
remanded the claim for a VA examination and clinical opinion as 
to whether it was at least as likely as not that any diagnosed 
acquired psychiatric disability was proximately caused, or 
aggravated, by a service-connected disability or was otherwise 
related to service.  

The Veteran was accordingly afforded a VA examination in December 
2007, which resulted in an Axis I diagnosis of generalized 
anxiety disorder.  The VA examiner indicated that "some" of the 
Veteran's anxiety was caused by placing unrealistically high 
demands on himself and on others and that most of his anxiety was 
related to the future rather than actual current problems at 
hand.  However, the VA examiner failed to specifically address 
whether the Veteran's psychiatric disability was proximately 
caused by, or aggravated by, his service-connected disabilities, 
including bilateral knee disability, a low back disability, left 
lower extremity radiculopathy, and/or nonspecific urethritis.  
Further, the VA examiner failed to address whether "any" current 
anxiety was due to any incident of service.  

In the October 2008 remand, the Board noted that it was unable to 
properly adjudicate the Veteran's claim based on the December 
2007 VA examination report, and therefore found that compliance 
with the July 2007 remand had not been accomplished.  Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance with 
the remand orders).  

Accordingly, the Board remanded the claim in order to obtain a 
medical opinion from the examiner who conducted the December 2007 
VA examination as to whether it was at least as likely as not 
that any acquired psychiatric disability with which the Veteran 
had been diagnosed was proximately caused, or aggravated, by his 
service-connected disabilities (including bilateral knee 
disability, a low back disability, left lower extremity 
radiculopathy, and/or nonspecific urethritis) or was otherwise 
related to service.  If the examiner who conducted the December 
2007 VA examination was not available, then the claims folder was 
to be forwarded to another appropriate VA physician for the 
requested opinion.  The Board clearly instructed that an 
additional VA examination was to be conducted only if it was 
deemed necessary to provide the requested opinion.  In a November 
2008 letter the AMC informed the Veteran that it was waiting for 
a medical opinion from the Phoenix VA Medical Center (VAMC) 
before it could make a decision on his claim.  

However, the requested VA medical opinion was never obtained.  
Rather, the Veteran was scheduled for a VA examination in 
November 2008, even though no VA examiner deemed another VA 
examination necessary.  

Records in the claims file reflect that the November 2008 VA 
examination was cancelled because the Veteran withdrew his claim.  
The record contains no evidence that the Veteran or his 
authorized representative withdrew his Substantive Appeal on the 
record at a hearing or in writing.  38 C.F.R. § 20.204 (2009).  
In fact, the Veteran did not respond to a January 2009 letter 
from the AMC informing him that it had information that he had 
withdrawn his appeal, and asking him if had or had not withdrawn 
it.  

As there is no evidence that the Veteran withdrew his Substantive 
Appeal, the issue of entitlement to service connection for an 
acquired psychiatric disability, to include as secondary to 
service-connected disability, remains on appeal before the Board.  

Because the Board's October 2008 instructions were not complied 
with on remand, this case is still not ready for appellate review 
and must be remanded for compliance with the prior remand.  
Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to the 
examiner who conducted the December 2007 
VA examination and request that an opinion 
be provided, based on review of the 
evidence contained in the claims folder, 
to include the service medical records, as 
to whether it is at least as likely as not 
that any acquired psychiatric disability 
with which the Veteran has been diagnosed 
is proximately caused, or aggravated, by 
his service- connected disabilities 
(including bilateral knee disability, a 
low back disability, left lower extremity 
radiculopathy, and/or nonspecific 
urethritis) or is otherwise related to 
service.  A complete rationale for the 
opinion provided should be set forth.  

If the examiner who conducted the December 
2007 VA examination is not available, then 
the claims folder should be forwarded to 
another appropriate VA physician for the 
requested opinion.

An additional examination of the 
Veteran should be scheduled only if 
deemed necessary to provide the 
requested opinion.

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeala11ble to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


